EX.99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of The Jensen Portfolio, Inc., does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of The Jensen Portfolio, Inc. for the period ended November 30, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of The Jensen Portfolio, Inc. for the stated period. /s/ Robert McIver Robert McIver President, The Jensen Portfolio, Inc. /s/ Brian Ferrie Brian Ferrie Treasurer, The Jensen Portfolio, Inc. Dated:February 5, 2009 Dated:February 5, 2009 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by The Jensen Portfolio, Inc. for purposes of Section 18 of the Securities Exchange Act of
